Title: From William Steuben Smith to Abigail Smith Adams, 12 June 1813
From: Smith, William Steuben
To: Adams, Abigail Smith



My Dear Madam,
St. Petersburg 12. June 1813.

On the 24. May I had the very great satisfaction of receiving your kind letter of 23d. February. I felt doubly obligated to you for it as I conscious it must have been written under the impression, arising from the existing relations between the U. States and Britain, that the probabilities were very much against my ever receiving it; and I regret to say that the political appearances are not at all favourable to the supposition that the obstacles to communication are likely to be soon removed. Since the official Notification of the offer of Russia’s Mediation, has been made public in England, the language of the Courier, Government Paper, has ceased to be decent. We are to be spanked for our “follies.” And the consequence of punishment is to be Peace. It is said by those who have resided in the neighbourhood of Volcano’s, and who no doubt have made the remark from actual observation. That a sudden and violent irruption ejection of the Lava is an infallible indication that the eruption will shortly cease. I suppose it will hardly be prudent to draw an inference as to the durability of a political phenomenon, founded upon the Nature of a Natural.
The glorious achievements of our Naval band have produced an “exacerbation” of irritability in the “Lords of the Creation”—beyond conception; they perspire at every pore, their hairs are knitting needles, their eyes are aghast, their hands uplifted; and they are wrought up to the last period of astonishment—If one or two instances more of Naval Victories on our side were to occur, a National Delirium would be the consequence, and I have no doubt they will occurr whenever our vessels encounter an equal force, or even one a little superior as in the case of the “Frolick.”
The interest which you felt at the date of your letter, in the relations of the Military Operations of the Armies that had invaded the Russian territories, and that now lay prostrate on her plains, will be increased when you learn that Napoleon has arisen like a Salamander from the fire, and that his Enemies are again retreating before him. The result of the two Battles have already been favourable to him, but whether he will ultimately withstand the powerful Combination against him, is yet conjectural. The most sanguine of his well wishers never imagined the possibility of his being able to make so soon his reappearance.
The time for a second Campaign in Canada has arrived, and it is to be hoped that something better than defeats and surrenders to inferior forces will be the result of it. The Armies of Republics have I believe, pretty generally at first, had their operations marked with imbecility and unsuccess. A Campaign may be now like a game at Chess, merely by taking advantage of the blunders of your Enemy, but they say it is not allowed in either to err twice.
One of the Heroes of this Russian War, Prince Kutuzoff Smolensky, has been called on by the great teacher Death, at a very fortunate moment for his Glory. I inclose to you my dear Madam a translation of the letter from the Emperor Alexander to the widow of the Feild Marshal, which will convey to you a just idea of the nobleness of His Majesty’s character.
One of the great Events of the present day, and for which I must apologize to you, for not having taken an earlier opportunity to communicate—Although Neither the fate or welfare of any Empire, but my own, can be said to depend upon it. I feel a pleasure in thinking that you will approve when you learn of my marriage with Miss C. Johnson.
Among the calamities and trials to which we are all subjected, that which befel a young Lady of this place stands I should think almost unprecedented. Mr. Miers Fisher Junr. a young man of a respectable family in Philadelphia arrived here in October 1809. as Supercargo of an American Vessel—shortly after the opening of the Navigation in 1810. he formed a Commercial Connection in this City; and had been transacting business untill he was supposed to have made a handsome property; when a short time since he turned his thoughts to marriage, the young Lady to whom he had been paying his addresses being a Native of this Country, and professing the Greek Religion, it became necessary to procure the consent and approbation of the Emperor, together with a dispensation for the marriage, from the Metropolitan; both of which were granted without hesitation, and on the 4th. inst. the marriage was solemnized, and after passing a gay and pleasant evening surrounded by their mutual friends Mr. Fisher returned to his house with the Lady. He had for several days complained of violent head aches, but was otherwise thought perfectly well; on the second morning of his marriage he found himself so much incommoded by these pains that he arose to seek relief, by taking the air, and in passing the steps of his door—drop’d lifeless upon the stones—and was found in ten or fifteen minutes by his servant. A Physician was instantly called in, but it was of no service. On the 9th instt. we attended his remains to the grave.
I remain my dear Madam, with sentiments the most truly affectionate, your very dutiful Son.
Wm:Please to present me to my G.F. and all friends around you.
